Stay GRANTED AND Order filed March 29, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00267-CV
                                   ____________

     IN RE KOSMOS ENERGY SAO TOME AND PRINCIPE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-71987

                                     ORDER

      On March 28, 2019, relator Kosmos Energy Sao Tome and Principe filed a
petition for writ of mandamus, asking this court to compel the Honorable Tanya
Garrison, presiding judge of the 157th District Court of Harris County, to vacate the
part of her March 4, 2019 order denying relator’s motion to quash the deposition of
Andrew Inglis, and requiring relator to produce Mr. Inglis for deposition within 45
days (by April 18, 2019).
      Relator also has filed a motion for temporary relief, asking this court to stay
the March 4, 2019 order pending a decision on the petition for writ of mandamus.
See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore ORDER the part of the March
4, 2019 order requiring relator to produce Mr. Inglis for deposition STAYED until
a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests ERHC Energy Inc., Peter Ntephe, and Sylvan
Odobulu, the real parties-in-interest, to file a response to the petition for writ of
mandamus on or before April 12, 2019. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Zimmerer.